97 F.3d 1454
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.ABRAHAM W. BOLDEN, SR., Petitioner-Appellant,v.UNITED STATES OF AMERICA, Respondent-Appellee.
No. 95-3582.
United States Court of Appeals, Seventh Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.

Before BAUER, EASTERBROOK and DIANE P. WOOD, Circuit Judges.

ORDER

1
Abraham W. Bolden, Sr., appeals the denial of his "Petition to Expunge," which the district court construed as a petition for a writ of error coram nobis.  For the reasons stated by the district court in its order dated October 19, 1995, the judgment of the district court is AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)